Exhibit 10.15
AMENDMENT NO. 1
          This AMENDMENT NO. 1, dated as of August 15, 2008 (this “Agreement”)
is entered into by and among ULTA SALON, COSMETICS & FRAGRANCE, INC., a Delaware
corporation (the “Borrower”), LASALLE BANK NATIONAL ASSOCIATION (in its
individual capacity, “LaSalle”), as administrative agent for the Lenders (in
such capacity, “Administrative Agent”) (capitalized terms not otherwise defined
herein shall have the meaning assigned to such terms in the Loan Agreement
defined below) and the Lenders signatory hereto.
RECITALS
          WHEREAS, the Borrower has entered into that certain Third Amended and
Restated Loan and Security Agreement, dated as of June 29, 2007, among the
Borrower, the Administrative Agent, the Collateral Agent, LaSalle, as LC Issuer,
JPMorgan Chase Bank, N.A. (in its individual capacity, “JPM”), as Documentation
Agent, and the Lenders party thereto from time to time (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”); and
          WHEREAS, the Borrower has requested to amend certain provisions of the
Loan Agreement.
          NOW, THEREFORE, in consideration of the premises and agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION ONE. AMENDMENTS.
     1.1 Clause (B)(a)(3) of the definition of “Change in Control” in
Section 1.14 of the Loan Agreement is hereby amended by deleting the brackets in
the phrase “[thirty-five percent (35%)]” so such phrase provides as follows:
“thirty-five percent (35%)”.
     1.2 Section 1.72 of the Loan Agreement is hereby amended and restated in
its entirety to clarify the reference to the correct Exhibit to the Information
Certificate so such Section provides as follows:
     ““Permitted Holders” shall mean the persons listed on Exhibit B to the
Information Certificate under the headings of “Shareholders” and “Permitted
Holders”, their respective successors and assigns, and any Strategic Purchaser.”
     1.3 Each Lender hereby agrees that its Commitment and Pro Rata Share on the
Amendment Effective Date (as hereinafter defined) are as set forth in the
columns “Total Commitment” and “New Pro Rata Share” in the table below:

 



--------------------------------------------------------------------------------



 



                                              Existing           Total   Old Pro
Rata   New Pro Lender   Commitment   Increase   Commitment   Share   Rata Share
LaSalle Bank National Association
  $ 75,000,000     $ 10,000,000     $ 85,000,000     50.0%       42.5%    
Wachovia Capital Finance Corporation (Central)
  $ 45,000,000     $ 24,000,000     $ 69,000,000     30.0%       34.5%    
JPMorgan Chase Bank, N.A.
  $ 30,000,000     $ 16,000,000     $ 46,000,000     20.0%       23.0%    

     1.4 After giving effect to the increase to the existing commitments as set
forth in the table above, Section 2.1(d) of the Loan Agreement is deleted in its
entirety.
SECTION TWO. AGREEMENTS AMONG THE PARTIES HERETO.
     2.1 JPM and Wachovia Capital Finance Corporation (Central) (“WCF”) each
hereby agree to purchase, and LaSalle hereby agrees to sell, a portion of the
Loans and Letter of Credit Accommodations outstanding on the Amendment Effective
Date (the “Outstanding Exposure”) such that the Outstanding Exposure held by
each Lender shall be equal to its Pro Rata Share (as set forth in the column
“New Pro Rata Share” in the above table). To give effect to the preceding
sentence, on the Amendment Effective Date, without further action by any Lender,
(i) WCF shall be deemed to have purchased a portion of the Outstanding Exposure
equal to 4.5% from LaSalle, (ii) JPM shall be deemed to have purchased a portion
of the Outstanding Exposure equal to 3.0% from LaSalle, (iii) LaSalle shall be
deemed to have sold a portion of the Outstanding Exposure equal to 4.5% to WCF,
and (iv) LaSalle shall be deemed to have sold a portion of the Outstanding
Exposure equal to 3.0% to JPM (collectively, the “Assignments and Assumptions”).
Each of the Lenders, Administrative Agent and Borrower agrees that
(a) notwithstanding any provision in the Loan Agreement to the contrary, the
Assignments and Assumptions shall become effective without the execution and
delivery of any Assignment and Acceptance with respect thereto, (b) if the
consummation of the Assignments and Assumptions would otherwise cause the
Borrower to pay “breakage costs”, JPM and WCF each agree to purchase, and
LaSalle agrees to sell, a participation in the Outstanding Exposure such that
the Outstanding Exposure held by each Lender (whether via participations or
otherwise) shall be equal to its Pro Rata Share (as set forth in the column “New
Pro Rata Share” in the above table); provided, that upon expiration of the
relevant Interest Periods, such participations shall automatically be deemed to
be outright purchases by JPM and WCF, and outright sales by LaSalle, of the
applicable portion of the Outstanding Exposure and shall be effective without
the execution and delivery of any Assignment and Assumption with respect thereto
and (c) the Borrower shall not be responsible for the payment of any fees, costs
or expenses associated with the transactions described in this Section 2.1.
     2.2 Borrower hereby agrees to execute and deliver in escrow to
Administrative Agent on the Amendment Effective Date amended and restated
promissory notes in the amount of the new Commitments of each Lender.
Administrative Agent hereby agrees to hold such amended and restated promissory
notes in escrow until Administrative Agent’s receipt of the original promissory
notes currently held by each Lender. Upon Administrative Agent’s receipt of such
original promissory note, Administrative Agent will mark such original
promissory note as

2



--------------------------------------------------------------------------------



 



cancelled (if not so marked by the applicable Lender), return the cancelled
promissory note to Borrower and provide such Lender with its amended and
restated promissory note. By each Person’s execution of this Agreement, such
Person acknowledges the foregoing and authorizes Administrative Agent to take
(and Administrative Agent agrees to take) such actions.
SECTION THREE. CONDITIONS PRECEDENT.
     3.1 The provisions set forth in Sections One and Two hereof shall be
effective as of the date (the “Amendment Effective Date”) on which the following
conditions precedent are satisfied:
     (a) Administrative Agent shall have received sufficient copies of this
Agreement, executed and delivered by Borrower, the Administrative Agent, and
each Lender;
     (b) Administrative Agent shall have received an opinion of counsel to the
Borrower in form and substance reasonably acceptable to the Administrative
Agent; and
     (c) Administrative Agent shall have received a certificate of the secretary
of the Borrower certifying (i) the names and signatures of the officers of the
Borrower authorized to execute and deliver this Agreement and any related
documents, (ii) the amended and restated certificate of incorporation of the
Borrower and the amended and restated by-laws of the Borrower are complete and
correct copies as in effect on the date of such certificate, and (iii) the
resolutions of the Borrower’s board of directors approving and authorizing the
execution and delivery of this Agreement and any related documents.
SECTION FOUR. MISCELLANEOUS.
     4.1 Representations and Warranties. The representations and warranties
contained in the Loan Agreement and in the other Financing Agreements are true
and correct in all material respects after giving effect to this Agreement on
and as of August 15, 2008 as though made on and as of such date (except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date), and no Event
of Default or Default has occurred and is continuing on and as of the August 15,
2008, or would result from this Agreement becoming effective in accordance with
its terms.
     4.2 Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.
     4.3 Entire Agreement. This Agreement, the Loan Agreement and the other
Financing Agreements constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.
     4.4 Governing Law. The validity, interpretation and enforcement of this
Agreement and any dispute arising out of the relationship between the parties
hereto, whether in contract,

3



--------------------------------------------------------------------------------



 



tort, equity or otherwise, shall be governed by the internal laws of the State
of Illinois (without giving effect to principles of conflicts of law).
     4.5 Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.
     4.6 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same agreement. Delivery of an executed counterpart of this Agreement by
facsimile or other electronic transmission shall have the same force and effect
as the delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by facsimile or other
electronic transmission shall also deliver an original executed counterpart, but
the failure to do so shall not affect the validity, enforceability or binding
effect of this Agreement.
[The remainder of this page is intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date above first
written.

                  BORROWER:    
 
                ULTA SALON, COSMETICS & FRAGRANCE,    
 
  INC.        
 
           
 
  By:   /s/ Gregg R. Bodnar    
 
     
 
Name: Gregg R. Bodnar    
 
      Title: Chief Financial Officer    

[Signature Page to Amendment No. 1 – 3rd Amended and Restated Loan and Security
Agreement]

 



--------------------------------------------------------------------------------



 



                  LASALLE BANK NATIONAL ASSOCIATION,         as Administrative
Agent and a Lender    
 
           
 
  By:   /s/ Thomas Lesch    
 
  Name:  
 
Thomas Lesch    
 
  Title:   Vice President    

[Signature Page to Amendment No. 1 – 3rd Amended and Restated Loan and Security
Agreement]

 



--------------------------------------------------------------------------------



 



                  WACHOVIA CAPITAL FINANCE         CORPORATION (CENTRAL),      
  as a Lender      
 
  By:   /s/ Vicky Geist    
 
  Name:  
 
Vicky Geist    
 
  Title:   Director    

[Signature Page to Amendment No. 1 – 3rd Amended and Restated Loan and Security
Agreement]

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.,         as a Lender    
 
           
 
  By:   /s/ Teresa Bolick    
 
  Name:  
 
Teresa Bolick    
 
  Title:   Vice President    

[Signature Page to Amendment No. 1 – 3rd Amended and Restated Loan and Security
Agreement]

 